Citation Nr: 1740536	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  14-29 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a right hip condition.

2.  Entitlement to service connection for a left leg condition.

3.  Entitlement to service connection for a left foot condition.  

4.  Entitlement to an rating in excess of 20 percent for rheumatoid arthritis of the right knee, ankle, and metatarsophalangeal joints.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Crawford, Associate Counsel
INTRODUCTION

The Veteran had active military service in the U.S. Army from February 1954 to March 1956.  This appeal comes to the Board of Veterans' Appeals (Board) from an August 2012 rating decision and notification letter of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

Originally, the Veteran was scheduled for a Travel Board hearing in August 2017.  However, in July 2017, the Veteran submitted a statement requesting VA to reschedule his hearing for a later date due to a conflicting appointment that he had.  In light of the foregoing, and after reviewing the Veteran's request for postponement, the undersigned has determined that good cause for rescheduling the hearing is shown. See 38 C.F.R. § 20.702(c)(2) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran requested a hearing before the Board at his local RO in his substantive appeal in July 2014.  Thereafter, in a June 2017 letter, the RO informed the Veteran that he had been scheduled for a Travel Board hearing at the Oakland, California RO in August 2017.  In July 2017, the Veteran submitted a statement requesting VA to reschedule his hearing for September 2017 or at a later date.  The Veteran explained he could not make his scheduled hearing because he had an appointment with his cardiologist to schedule him for a valve replacement in August.  See VA 21-4138 Statement in Support of Claim.  The evidence of record does not reflect that the Veteran withdrew his request for a hearing or that he has been rescheduled for a hearing.  The Board has granted the Veteran's motion to reschedule the Travel Board hearing for good cause shown.  38 C.F.R. § 20.702(c)(2) (2016).  Because the Board may not proceed with an adjudication of the Veteran's claims without affording him the opportunity for such a hearing, and because Travel Board hearings are scheduled by the RO, a remand is required.  See 38 U.S.C.A. § 7107(b) (West 2014); 38 C.F.R. § 20.700(a) (2016).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Reschedule the Veteran for a hearing at the Oakland, California RO before a Veterans Law Judge, unless otherwise notified by the Veteran or his representative.  Notice of such hearing should be mailed to the Veteran at his current mailing address, with a copy provided to his representative.  After the hearing is conducted, or if the Veteran withdraws his hearing request, or fails to report for the hearing, then in accordance with appellate procedures the claims file should be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals 


